The defendant was convicted of violating the prohibition laws, and appeals. It would not be useful, but would only serve to load the volumes of the reports of our decisions, *Page 673 
for us to discuss the evidence in this case. Suffice to say that we have read same en banc, and are of the opinion that the burden of proof resting upon the state was not met. The affirmative charge requested on behalf of the defendant should have been given, and because of its refusal the judgment will be reversed, and the cause remanded. Spelce v. State, 17 Ala. App. 401,85 So. 835. Reversed and remanded.